DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021 was considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  in line 2, the phrase “… the movable being movably …” is assumed to be a typographical error.  Examiner suggests the following amendment: “… the movable part being movably …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0355524).
Regarding Claim 1, Park discloses an optical element driving mechanism (Fig. 2), comprising: 
a fixed part (Fig. 2, base 300 is fixed, Paragraph 0044); 
a movable part (Fig. 2, rotor 200, Paragraph 0037), movable relative to the fixed part (Fig. 2, rotor 200 moves relative to the base 300, Paragraph 0037, lines 3-5, the lens 205 being attached to 200),  and connected to an optical 5element , (Fig. 2, the lens 205 being attached to 200); 
a driving assembly (Fig. 2, drive unit 120, Paragraph 0033), driving the movable part to move relative to the fixed part (Paragraph 0037, lines 3-5, Paragraph 0041); and 
a supporting assembly (Fig. 2, stator 100, Paragraphs 0032-0033);
wherein the movable part is movable relative to the fixed part via the supporting 10assembly in a range of motion (Paragraphs 0039 and 0041-0042).
Regarding Claim 6, Park discloses as is set forth above and further discloses  further comprising an elastic assembly (Fig. 2, elastic member 400, Paragraph 0049), the movable part being movably connected to the fixed part via the elastic assembly (Fig. 2, Paragraphs 0050 and 0052), the elastic assembly comprising: a fixed part fixing end (Fig. 2, 420 Paragraph 0052, lines 7-8), fixedly connected to the fixed part (Paragraph 0052, lines 7-8); a movable part fixing end, fixedly connected to the movable part (Fig. 2, Paragraph 0050, lines 1-2); and 25a elastic portion (Fig. 2, first elastic member 400, Paragraph 0050), the movable part fixing end being movable relative to the fixed part fixing end via the elastic portion (Fig. 2, Paragraph 0052), wherein the elastic assembly has a plate-like structure (Fig. 2, elastic member 400 has a plate-like structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0355524) in view of Cho et al. (US 2016/0011394).
Regarding Claim 17, Park discloses as is set forth above but does not specifically disclose further comprising a circuit assembly, electrically connected to the driving assembly, and the circuit assembly comprises a circuit element, wherein the fixed part comprises a base, the base comprises a second base 5sidewall and a base electrical connection portion that is embedded in the second base sidewall.
However Cho, in the same field of endeavor, teaches further comprising a circuit assembly, electrically connected to the driving assembly, and the circuit assembly comprises a circuit element, wherein the fixed part comprises a base (Fig. 2, circuit board 344), the base comprises a second base 5sidewall and a base electrical connection portion that is embedded in the second base sidewall (Fig. 2, terminal portion 342, Paragraph 0117), for the purpose providing and controlling power to the coils.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Park with the further comprising a circuit assembly, electrically connected to the driving assembly, and the circuit assembly comprises a circuit element, wherein the fixed part comprises a base, the base comprises a second base 5sidewall and a base electrical connection portion that is embedded in the second base sidewall of Cho, for the purpose providing and controlling power to the coils.
Allowable Subject Matter
Claims 2-5, 7, 8-10, 11-16, 18, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the movable part comprises a movable part contacting element, the fixed part comprises a fixed part contacting element, and the supporting assembly comprises a lubricating element, and a fulcrum element, 15wherein the fulcrum element is in direct contact with the movable part contacting element, wherein the fulcrum element is movable relative to at least one of the fixed part and the movable part, wherein the fulcrum element is located between the fixed part and the movable 20part, and is fixedly connected to the movable part, wherein the fulcrum element has an arc-shaped surface, wherein the movable part contacting element has a plate-like structure and a metal material, wherein the fixed part contacting element has a plate-like structure and a metal 25material.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein in a direction that is perpendicular to the elastic assembly, a gap between a center of the fixed part fixing end and a center of the movable part fixing end is greater than zero, wherein the optical element adjusts a traveling direction of a light from a first 5direction to a second direction, and the first direction is not parallel to the second direction, wherein the fixed part fixing end does not overlap the movable part fixing end when viewed along the first direction wherein the elastic assembly is perpendicular to the second direction, 10wherein an extending direction of the elastic member is parallel to the recessed structure surface.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a circuit assembly, the circuit assembly comprising a ground circuit, wherein the optical element adjusts a traveling direction of a light from a first 15direction to a second direction, and the first direction is not parallel to the second direction, wherein the fixed part comprises a base, and the base comprises: a bottom plate, not parallel to the first direction and has a plastic material; a base sidewall, parallel to the first direction and extending from the 20 bottom plate; a base connecting portion recess; and a base connecting portion, located at the bottom plate, disposed in the base connecting portion recess, and electrically connected to the ground circuit, wherein the base connecting portion is not revealed to the base connecting portion 25recess when viewed in a third direction that is perpendicular to the first direction and the second direction.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein further 25comprising a circuit assembly, electrically connected to the driving assembly, wherein the driving assembly comprises a first coil, and the first coil comprises a first lead, wherein the circuit assembly comprises: 25Client's Docket No.: TT's Docket No.: 9198-A27699-C08-US/f/Sheng a circuit element, comprising an circuit element surface and a first circuit element receiving portion, and having a plate-like structure; and a reinforcement element, having a metal material, and fixedly disposed on the circuit element, 5wherein the circuit element further comprises a circuit element revealed portion, revealed to the reinforcement element, wherein the first circuit element receiving portion is located on the circuit element and receives the first lead.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the driving assembly comprises: a first coil, directly electrically connected to the circuit element; and 10a second coil, electrically connected to the circuit element via the base electrical connection portion.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an elastic assembly and a damping element, wherein the damping element is disposed between at least one of the fixed part 15and the movable part and the elastic assembly, wherein the fixed part comprises: a fixed part contacting element, comprising a spring; a void structure, corresponding to the fixed part contacting element; a base, comprising a bottom plate and a base connecting portion, the base 20 connecting portion being embedded into the bottom plate; and an outer frame, comprising an outer frame connecting portion, the outer frame connecting portion being perpendicular to the base connecting portion and being fixedly connected to the base connecting portion by welding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2013/0120861), Park et al. (US 2014/0355145), Park et al. (US 2017/0343886), Park et al. (US 2019/0369463), Park et al. (US 9,766,532), Lee et al. (US 2012/0008220), Lee et al. (US 2016/0043622), and Lee et al. (US 9,197,121) are cited to show similar optical element drive mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872